DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
Applicant's amendments and remarks, filed on 05/03/2022, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 21, 26-29, 31, 32, 36-37, 40-43 are under examination. 
Claims 1-20, 22-25, 30, 33-35, 38 are cancelled.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to U.S. Provisional Patent Application No. 62/133,638, filed March 16, 2015 is acknowledged. 
Information Disclosure Statement
The information disclosure statement document filed 08/16/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document has been fully considered by the examiner.
Claim rejections - 35 USC § 112, 1st Paragraph

The following is a quotation of 35 U.S.C. 112(a):

IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a written description rejection.
Claims 21, 26-29, 31, 32, 36-37, 40-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The written description requirement is separate and distinct from the enablement requirement. The specification must: (1) describe the claimed invention in a manner understandable to a person of ordinary skill in the art, and (2) show that the inventor actually invented the claimed subject matter. 
In this case, the specification fails to provide written description support for the following steps recited in the claims: 
Claim 21: filtering the candidate tumor-specific biomarkers based on gene and clinical annotations, thereby identifying clinically actionable tumor-specific biomarkers; and administering to the patient a chemotherapeutic agent that is specific for the identified clinically actionable tumor-specific biomarker, thereby detecting clinically actionable tumor-associated biomarkers. 
Claim 40: filtering the candidate tumor-specific biomarkers based on gene and clinical annotations comprises: identifying candidate tumor-specific biomarkers occurring in protein coding region; and generating predictions of functional consequences for candidate tumor-specific biomarker occurring in protein coding region; and classifying the candidate tumor-specific biomarker as clinically actionable if a functional consequence would respond to an existing therapy or an investigational therapy.
With regards to the above filtering step, this is a generically recited functional limitation that is not limited to comprise any specific computational or mathematical techniques for achieving the claimed functions, i.e. it generically encompass critical thinking. Notably, the claim is not limited to any specific biomarkers, agents, or even a clinical disease. The specification   generally asserts [on page 3] that “Candidate somatic mutations were further filtered based on gene annotation to identify those occurring in protein coding regions. Functional consequences were predicted using snpEff and a custom database of CCDS, RefSeq and Ensembl annotations using the latest transcript  versions available on hgl8 from UCSC (genome.ucsc.edu).” However, this limitation is not commensurate in scope with what is actually being claimed, nor does it provide sufficient information showing that the inventor had possession of the invention as claimed. For example, there is simply no disclosure of annotation information that is actually being used to achieve the claimed function. Furthermore, while information which is well known in the art need not be described in detail in the specification, it is not enough that one skilled in the art could write a program to achieve the claimed functions. There must be an explanation of how a computer processor performs the specialized claimed functions. 
Furthermore, there is this is no evidence that applicant has actually disclosed sufficient correlations between the claimed “gene and clinical annotations” (to identify clinically actionable markers) and chemotherapeutic agents that are “specific for the identified clinically actionable tumor-associated biomarkers”, or between candidate tumor-specific biomarker and “functional consequences” associated with response to a therapy (known and unknown). Therefore, the specification does not establish a reasonable structure-function correlation. “[A] sufficient description of a genus . . . requires the disclosure of either a representative number* of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69)(emphasis added). 
For the reasons discussed above, the specification does not provide a sufficient disclosure of the computer and necessary algorithms to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program a computer to perform the claimed function, at the time the application was filed. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).

Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 21, 26-29, 31, 32, 36-37, 40-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim 21 is/are also rejected due to said dependency.   
Claim 21 recites “filtering the candidate tumor-specific biomarkers based on gene and clinical annotations, thereby identifying clinically actionable tumor-specific biomarkers.” Such generic functional claim language amounts to descriptions of problems to be solved and covers all means or methods of performing the claimed function. In this case, it is unclear what limiting effect is intended such that one of ordinary skill in the art would know how to avoid infringement, i.e. in what way are candidate biomarkers “based on gene and clinical annotations” that have not even been previously introduced or defined in the claim. A review of the specification [page 36] merely reiterates this limitation without providing any limiting definitions or illuminating examples. Moreover, applicant is reminded that examples are not limiting definitions and it is improper to import such limitations into the claims. MPEP 2111.01. Therefore, the instant claims exhibit the “overbreadth inherent in open-ended functional claims,” Halliburton Energy Servs. v. M-I LLC, 514 F.3d 1244, 1256 n. 7 (Fed.Cir.2008). Clarification is requested via amendment. 
Additionally, it is unclear as to the metes and bounds of the term “clinically actionable tumor-specific biomarker” such that the artisan would recognize what structural limiting is intended. A review of the specification does not provide any limiting definition for the term “clinically actionable” that would serve to clarify the scope. Clarification is requested via amendment.
Claim 21 recites “administering to the patient a chemotherapeutic agent that is specific for the identified clinically actionable tumor-specific biomarker, thereby detecting clinically actionable tumor-associated biomarkers.” Firstly, it is unclear what limiting effect is intended by the phrase  “chemotherapeutic agent that is specific for the identified clinically actionable tumor-specific biomarker” such that the artisan would know how to avoid infringement, i.e. what type of type or class of agents are “specific” for the broad scope of biomarkers being claimed. A review of the specification teaches  approved or investigational therapies targeting altered protein product, e.g. including ruxolitinib for JAK2, neratinib for ERBB2, everolimus for TSC2, and crizotinib for ALK [page 40]. However, applicant is reminded that examples are not limiting definitions and it is improper to import such limitations into the claims. MPEP 2111.01. Clarification is requested via amendment. In the interest of advancing prosecution, the examiner suggests amending the claim to include a Markush group of drugs to be administered. 
Additionally, the claim ends with the phrase “thereby detecting clinically actionable tumor-associated biomarkers.” This limitation is illogical in its current position because it is unclear in what way the step of “administering” a drug is further limited by a step for detecting biomarkers. Clarification is requested via amendment. The examiner suggests deleting this phrase or moving it to another part of the claims where it flows as a logical validity.  
Claim 40 recites the term “classifying the candidate tumor-specific biomarker as clinically actionable if a functional consequence would respond to an existing therapy or an investigational therapy.” This phrase is problematic for several reasons. (1) It is unclear what is meant by the term “functional consequence”.  A review of the specification does not provide any limiting definition that would serve to clarify the scope. (2) The phrase “if…would respond…” is both conditional and future-tense language. Under the BRI, conditional limitations are generally interpreted as “optional”, and thus do not narrow the claim because they can be omitted. (3) As a result, it is unclear what positive process limitations is/are performed when the condition is “not” met. See also the Patent Trial and Appeal Board (PTAB) precedential decision Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). Clarification is requested via amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21, 26-29, 31, 32, 36-37 are rejected under 35 U.S.C. 103(a) as being unpatentable Cibulskis et al. (WO2014036167; Pub. Date: 03/06/2014) in view of Altschul et al. (Nucleic Acids Research, 1997, Vol. 25, No. 17, pp.3389-3402) and Sugarbaker et al. (US 2010/0196898; Pub. Date: Aug. 5, 2010).
Cibulskis teaches methods for detecting variants in sequencing data. Regarding claim 21, Cibulskis teaches a method of analyzing a nucleic acid for a biomarker associated with a tumor comprising: (see the abstract; paragraphs [0008], [0042], [0043]) generating tumor sequence reads by sequencing nucleic acid from a tumor sample of a patient; (paragraphs [0008], [0037], [0042], [0140]); generating normal sequence reads generated by sequencing nucleic acid from a normal sample of the patient; (paragraphs [0008], [0009], [0037], [0042], [0050], [0136], [0137], [0140]). Cibulskis teaches aligning tumor and normal reads to a reference genome according to stringent criteria using standard preprocessing steps [0008, 0009, 00037, 0043, 0051]. Cibulskis teaches comparing the tumor and normal sequence reads; (paragraphs [0037], [0050], [0051]); filtering the tumor sequence reads based on the comparison (paragraphs [0008], [0009], [0042], [0051]); and filtering out tumor sequences that do not meet the filtering criteria [0080]. Cibulskis teaches realigning the sequences against a reference genomic sequence [0080]; and further analyzing the resulting alignments in order to identify  tumor-specific mutations in the filtered sequence reads (paragraphs [0008], [0035], [0042], [0051]), wherein the mutations are somatic variants. 
Cibulskis does not specifically teach iteratively introducing gaps along tumor and normal DNA sequences in the alignment process, as amended. However, methods of gapped sequence alignment were well known in the art. 
Altschul et al. (Nucleic Acids Research, 1997, Vol. 25, No. 17, pp.3389-3402) teaches gapped sequence alignment algorithms that include inserting gaps into sequences during the alignment process [page 3399-3400, “Gap Cost” Section], as well scores for determining the degree of similarity between sequences [page 3393, entire]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Cibulskis by introducing gaps into sequence and using gap scores in the sequence alignment process, as claimed, since Altschul teaches that such techniques were routine and conventional in the art. One of ordinary skill in the art would have expected these modifications could have been performed with predictable results since both references teach sequence alignment techniques, and since the artisan would recognize the standard sequence preprocessing steps taught by Cibulski [0037] routinely includes adding gaps into sequences. The motivation for introducing gaps in the sequences would be to allow the alignment algorithms to match more terms than a gap-less alignment. 
Cibulskis and Altschul do not specifically teach filtering the candidate tumor-specific biomarkers based on gene and clinical annotations, thereby identifying clinically actionable tumor-specific biomarkers, as claimed. 
However, Cibulskis additionally teaches a plurality of secondary filtering methods applied to candidate variants (i.e. biomarkers), including filtering to remove false positives resulting from correlated sequencing artifacts and designation of the variants as somatic or germline by a second Bayesian classifier (i.e. clinical annotations)  [0051, 0056]. Similarly, Altschul additionally teaches that all sequences searched in the databases are associated with gene annotations [p. 3398, col. 1]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Cibulskis and Altschul by additionally filtering the candidate tumor-specific biomarkers based on information associated with gene and clinical annotations, since Cibulskis already teaching multiple steps of filtering candidate variants and since techniques for filtering sequences based on gene annotation and/or clinical annotation information would have been well within the capabilities of one of ordinary skill in the art in view of the teachings of Cibulskis and Altschul. The motivation for improving the accuracy of the variants being detected. 
Cibulskis and Altschul do not specifically teach administering to the patient a chemotherapeutic agent that is specific for the identified clinically actionable tumor-specific biomarker, as claimed.
Sugarbaker teaches methods for detecting disease associated mutations that include administering therapies to subjects based on tumor-specific mutations [0028, 0181], which broadly reads on agents that are tumor-specific given the breadth of the claims. Sugarbaker also teaches generating nucleic acid sequences associated with normal and tumor samples [ref. claim 1], and aligning and filtering sequences based on filtering critiera [0230; Figure 1]. 
Therefore, absent any evidence to the contrary, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Cibulskis and Altschul by administering therapeutic agents to a patient, since these features were routine and conventional in the art, as taught by Sugarbaker. One of ordinary skill in the art would have expected these modifications could have been performed with predictable results since both references teach conventional methods for detecting disease associated mutations. The motivation would have been to improve patient care by providing personalized medical treatment, as suggested by Cibulskis.
Regarding dependent claims 26-29, 31, 32, 35-37, all aspects of these claims are taught or suggested by the combination of Cibulskis, Altschul, and Sugarbaker. Regarding claim(s) 26, Sugarbaker additionally teaches Sanger sequences [0192, 0242, ref. claim 46]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Cibulskis and Altschul by using Sanger sequences, as taught by Sugarbaker, because the choice of sequence data is interpreted as a matter of design choice, and since such a modification would have been considered a mere design consideration which fails to patentably distinguish over the teachings Cibulskis and Sugarbaker.
Regarding claim(s) 27, 28, Cibulskis teaches tumor and non-tumor sequences correspond to a panel of genes known to be associated with cancer [0017] and correspond to coding regions [0079, 0080]. Regarding claim(s) 31, 32, Cibulskis teaches tumor samples from tissue and blood specimen with circulating tumor DNA [0139, 0140]. Regarding claim(s) 35, 36, 37, Cibulskis teaches determining mutations from a reference database (i.e. library) [0064, 0150], and assigning scores associated with the sequences [0091, 0135, 0166]. 
Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the modified rejection set forth above (which is necessitated by applicant’s amendment). 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619